Order filed August 10, 2021




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-19-00463-CV
                                   ____________

               CHRISTOPHER MICHAEL DUPUY, Appellant

                                        V.

                   HEATHER RENE WILLIAMS, Appellee


                   On Appeal from the 280th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2019-18982

                                     ORDER

      Appellant’s reply brief filed July 12, 2021, discloses sensitive data. See Tex.
R. App. P. 9.9(a)(3). Appellant filed an amended reply brief on July 14, 2021.
Accordingly, the appellant’s reply brief filed July 12, 2021, is STRICKEN.



                                     PER CURIAM



Panel Consists of Chief Justice Christopher and Justices Hassan and Poissant.